IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            : No. 204 DB 2015 (No. 12 RST 2016)
                                            :
                                            :
PAMELA A. McCALLUM                          : Attorney Registration No. 37187
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM INACTIVE STATUS                       : (Allegheny County)


                                        ORDER


PER CURIAM


       AND NOW, this 17th day of February, 2016, the Report and Recommendation of

Disciplinary Board Member dated February 5, 2016, is approved and it is ORDERED

that Pamela A. McCallum, who has been on Inactive Status, has never been suspended

or disbarred, and has demonstrated that she has the moral qualifications, competency

and learning in law required for admission to practice in the Commonwealth, shall be

and is, hereby reinstated to active status as a member of the Bar of this

Commonwealth.       The expenses incurred by the Board in the investigation and

processing of this matter shall be paid by the Petitioner.



       Mr. Justice Eakin did not participate in the consideration or decision of this

matter.